Name: Commission Regulation (EEC) No 2433/83 of 24 August 1983 on the supply of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 8 . 83 Official Journal of the European Communities No L 242 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2433 / 83 of 24 August 1983 on the supply of various consignments of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( s ); whereas , in particular , the periods and terms for delivery and the procedure to be followed to establish the costs arising therefrom should be laid down ; Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804/ 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1600 / 83 ( 2 ), and in particular Article 6 (7) thereof, Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman , Having regard to Council Regulation (EEC) No 1039 / 82 of 26 April 1982 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1982 food-aid programme ( 3 ), and in particular Article 7 thereof, HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EEC) No 1992 / 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid manage ­ ment ( 4 ), Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply butteroil as food aid on the special terms set out in the Annex . Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain recipient third countries and agencies have requested delivery of the quantities of butteroil set out therein ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 163 , 22 . 6 . 1983 , p. 54 . ( 3 ) OJ No L 120 , 1 . 5 . 1982, p. 5 . ( 4 ) OJ No L 196 , 20 . 7 . 1983 , p. 1 . ( 5 ) OJ No L 142 , 1 . 6 . 1983 , p . 1 . No L 242 / 2 Official Journal of the European Communities 31 . 8 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 August 1983 . For the Commission Poul DALSAGER Member of the Commission 31 . 8 . 83 Official Journal of the European Communities No L 242 / 3 ANNEX Notice of invitation to tender (M Description of the lot A 1 . Programme , Council Regu ­ lations : I ( a ) legal basis (EEC) No 1039 / 82 ( 1982 programme) ( b ) purpose (EEC ) No 1040 / 82 2 . Recipient 3 . Country of destination ^J" Tunisia 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 345 tonnes 7 . Origin of the goods ( 3 ) Butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks French 9 . Specific characteristics  10 . Packaging ( 4 ) 1 1 . Markings on the packaging 'A LA REPUBLIQUE TUNISIENNE' 12 . Shipment period Before 31 October 1983 13 . Closing date for the submission of tenders 12 September 1983 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : l ( a ) shipment period Before 15 November 1983 (b ) closing date for the submis ­ sion of tenders 26 September 1983 15 . Miscellaneous I No L 242 /4 Official Journal of the European Communities 31 . 8 . 83 Description of the lot B 1 . Programme, Council Regu ­ lations : ( a ) legal basis (EEC) No 1039 / 82 ( 1982 programme) ( b ) purpose (EEC) No 1040 / 82 2 . Recipient World Food Programme 3 . Country of destination Angola 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 150 tonnes 7 . Origin of the goods ( 3 ) Butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging ( 4 ) 1 1 . Markings on the packaging 'ANGOLA 2507 / OLEO DE MANTEIGA / LUANDA / FORNECIDO PELO PROGRAMMA ALIMENTAR MUNDIAL' 12 . Shipment period Before 15 October 1983 13 . Closing date for the submission of tenders 12 September 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 October 1983 ( b ) closing date for the submis ­ sion of tenders 26 September 1983 15 . Miscellaneous 31 . 8 . 83 Official Journal of the European Communities No L 242/ 5 Description of the lot C 1 . Programme, Council Regu ­ lations : ( a ) legal basis (EEC ) No 1039 / 82 ( 1982 programme) ( b ) purpose (EEC) No 1040 / 82 2 . Recipient World Food Programme 3 . Country of destination Lebanon 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 50 tonnes 7 . Origin of the goods ( 3 ) Butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging Five kilograms 11 . Markings on the packaging 'LEBANON 524 PI / BUTTEROIL / BEIRUT / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 31 October 1983 13 . Closing date for the submission of tenders 12 September 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 October 1983 ( b ) closing date for the submis ­ sion of tenders 26 September 1983 15 . Miscellaneous No L 242 / 6 Official Journal of the European Communities 31 . 8 . 83 Description of the lot D 1 . Programme, Council Regu ­ lations : ( a ) legal basis (EEC) No 1039 / 82 ( 1982 programme) ( b ) purpose (EEC ) No 1040 / 82 2 . Recipient International Committee of the Red Cross 3 . Country of destination El Salvador 4 . Stage and place of delivery cif Acajutla 5 . Representative of the recipient ( 2 )  6 . Total quantity 100 tonnes 7 . Origin of the goods ( 3 ) Butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging Five kilograms 1 1 . Markings on the packaging A red cross 10 x 10 cm and the following: 'ELS-20 / BUTTEROIL / ACCION DEL COMITE INTERNATIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCION GRATUITA / ACAJUTLA' 12 . Shipment period Before 30 September 1983 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article J4 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 5 ) ( 6 ) ( 7 ) 31 . 8 . 83 Official Journal of the European Communities No L 242 / 7 Description of the lot E 1 . Programme, Council Regu ­ lations : I ( a ) legal basis (EEC) No 1039 / 82 ( 1982 programme) (b ) purpose (EEC) No 1040 / 82 2 . Recipient International Committee of the Red Cross 3 . Country of destination Philippines 4 . Stage and place of delivery cif Manila 5 . Representative of the recipient ( 2 )  6 . Total quantity 10 tonnes 7 . Origin of the goods ( 3 ) Butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 2,5 kilograms 1 1 . Markings on the packaging A red cross 10 x 10 cm and the following: 'PHL-19 / BUTTEROIL / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION / MANILA' 12 . Shipment period Before 30 September 1983 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 8 ) No L 242 / 8 Official Journal of the European Communities 31 . 8 . 83 Description of the lot F 1 . Programme: ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient UNRWA 3 . Country of destination Jordan 4 . Stage and place of delivery cif Aqaba 5 . Representative of the recipient ( 2 )  6 . Total quantity 206 tonnes 7 . Origin of the goods ( 3 ) Butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks French 9 . Specific characteristics  10 . Packaging ( 4 ) 1 1 . Markings on the packaging 'TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES' 12 . Shipment period Before 31 October 1983 13 . Closing date for the submission of tenders 12 September 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 November 1983 ( b ) closing date for the submis ­ sion of tenders 26 September 1983 15 . Miscellaneous n 31 . 8 . 83 Official Journal of the European Communities No L 242 / 9 Description of the lot G 1 . Programme: ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient UNRWA 3 . Country of destination Syria 4 . Stage and place of delivery cif Lattakia / Tartous 5 . Representative of the recipient ( 2 )  6 . Total quantity 142 tonnes 7 . Origin of the goods ( 3 ) Butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks French 9 . Specific characteristics  10 . Packaging ( 4 ) 1 1 . Markings on the packaging 'TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES' 12 . Shipment period Before 31 October 1983 13 . Closing date for the submission of tenders 12 September 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354/ 83 : ( a ) shipment period Before 15 November 1983 ( b ) closing date for the submis ­ sion of tenders 26 September 1983 15 . Miscellaneous ( 9 ) No L 242 / 10 Official Journal of the European Communities 31 . 8 . 83 Description of the lot H 1 . Programme: ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient UNRWA 3 . Country of destination Lebanon 4 . Stage and place of delivery cif Beirut 5 . Representative of the recipient ( 2 )  6 . Total quantity 127 tonnes 7 . Origin of the goods ( 3 ) Butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks French 9 . Specific characteristics  10 . Packaging ( 4 ) 1 1 . Markings on the packaging 'TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES' 12 . Shipment period Before 31 October 1983 13 . Closing date for the submission of tenders 12 September 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 November 1983 ( b ) closing date for the submis ­ sion of tenders 26 September 1983 15 . Miscellaneous n 31 . 8 . 83 Official Journal of the European Communities No L 242 / 11 Description of the lot I 1 . Programme: ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b) purpose Commission Decision of 29 July 1983 2 . Recipient UNRWA 3 . Country of destination Israel 4 . Stage and place of delivery cif Ashdod 5 . Representative of the recipient ( 2 )  6 . Total quantity 464 tonnes 7 . Origin of the goods ( 3 ) Butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks French 9 . Specific characteristics  10 . Packaging ( 4 ) ( 10 ) 1 1 . Markings on the packaging 'TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES' 12 . Shipment period Before 31 October 1983 13 . Closing date for the submission of tenders 12 September 1983 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 November 1983 (b ) closing date for the submis ­ sion of tenders 26 September 1983 15 . Miscellaneous ( 9 ) No L 242 / 12 31 . 8 . 83Official Journal of the European Communities Description of the lot K 1 . Programme , Council Regu ­ lations : ( a ) legal basis (EEC) No 1039 / 82 ( 1982 programme) Reserve ( b ) purpose (EEC) No 1040 / 82 2 . Recipient NGO 3 . Country of destination Ethiopia 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 94 tonnes 7 . Origin of the goods ( 3 ) Butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging Five kilograms ( n ) 1 1 . Markings on the packaging 'FOR FREE DISTRIBUTION / CATHWELL / 90144 / MASSAWA' 12 . Shipment period Before 15 October 1983 13 . Closing date for the submission of tenders 12 September 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 October 1983 ( b ) closing date for the submis ­ sion of tenders 26 September 1983 15 . Miscellaneous ( 12 )( 13 ) 31 . 8 . 83 Official Journal of the European Communities No L 242 / 13 Notes: (*) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , takes the place of an invitation to tender . ( 2 ) To be stated in the case of delivery cif free-at-destination . ^ ( 3 ) In cases where the goods come from intervention stocks , an additional notice stating the warehouses where the product is stored will be published in the 'C' series of the Official Journal of the European Communities . ( 4 ) In new bunged metal drums , coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees , of 190 to 200 kilograms ( to be indicated in the tender) net weight , fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour , taste or odour of their contents . Each drum must be fully leakproof. ( s ) The successful tenderer shall send to the beneficiaries' agents , on delivery , a certificate of origin and a health certificate . ( 6 ) The bill of lading must contain the following information : 'NOTIFY-ADDRESS : 1 . Consignee ; 2 . Delegation del CICR, Hotel El Salvador Sheraton , PO Box 06-1068 , San Salvador .' ( 7 ) The successful tenderer shall send to the representative of the beneficiary , on delivery , a pro-forma invoice with the entry : 'Los productos mencionados llegan a El Salvador corno donativo al pueblo da esta pais . SegÃ ºn el acuerdo de sede firmado el 12 de septiembre de 1980 (Article 11 ) el Gobierno autoriza su introducciÃ ³n libre de todo tipo de impuestos .' ( 8 ) The successful tenderer shall submit to the beneficiary's representative , on delivery , a certificate of origin , a health certificate and a commercial invoice certified by the Philippines consular authorities , all of which should be made out in English . ( 9 ) Copies of the dispatch documents should be sent to the following address : Chief Supply and Transport Division , UNRWA Headquarters , P.O. Box 700 , A- 1400 Vienna . ( 10 ) Products must be delivered in 20-foot containers . ( n ) The successful tenderer must deliver the product on pallets  40 cartons per pallet under plastic cover . ( 12 ) The successful tenderer must send one copy of the invoice to: M. M.H. Schutz BY , Postbus 1438 , Blaak 16 , NL-3000 BK Rotterdam . ( 13 ) The successful tenderer shall send the beneficiaries ' agents , on delivery , a health certificate made out in English .